Exhibit 10.15

 

Trademark License Agreement

 

This Trademark License Agreement (“Agreement”) is made by and between TCL
Multimedia Technology Holdings Limited (“Licensor”), with an office at 13/F TCL
Tower, 8 Tai Chung Road, Tsuen Wan, New Territories, Hong Kong, and Opta
Corporation, a Delaware corporation, with an office at 1350 Old Bayshore
Highway, Suite 600, Burlingame, CA 94010 (together with Licensor, (the
“Parties”), as of January 12, 2006 (“Effective Date”).

 

WITNESSETH:

 

Whereas Licensor owns certain names, brand names, service marks, trade dress
and/or trademarks; and

 

Whereas Licensee desires to the right to use the Trademarks in connection with
the distribution, sale, advertising and promotion of certain products, to supply
certain consumer electronics products to third parties, and/or to sub-license
the Trademarks to third parities, subject to the terms and conditions set forth
herein, including without limitation licensee’s payment of certain license fees.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

DEFINITIONS

 

“Territory” means the trade names, brand names, service marks, trade dress
and/or trademarks identified in Schedule A.

 

“Licensed Products” means the products as defined in Schedule B.

 

“License Fees” means the fees as defined in Schedule C.

 

“Promotional Period” means August 24, 2005 through August 31, 2008.

 

“CineVision” means the Cinevision brand.

 

“Subsidiary” means any entity in which Licensor or Licensee now or hereafter
owns or controls directly or indirectly, fifty percent (50%) or more of the
stock or participating shares entailed to vote for the election of director of
such entity.

 

1.                                       License

 

1.0                                 License grant/Supply

 

1.0.1                        License grant: Subject to the terms and conditions
of this Agreement, Licensor hereby grants to Licensee a non-transferable,
exclusive, sub-licensable, limited right (as

 

--------------------------------------------------------------------------------


 

set out in this Agreement) and license to use the Trademarks in connection with
the distribution, sale, advertising and promotion of certain consumer
electronics products, in the Territory, and to sub-license the Trademarks to
third parties under which third parties will be able to use the trademarks in
connection with the distribution, sale, advertising and promotion of certain
consumer electronics products, for sale in the Territory, for the term of this
Agreement, subject to Licensee’s payment to Licensor of the License fees stated
in Schedule C.

 

1.0.2                        License Grant for Cinevision: Licensor hereby
grants Licensee a non-transferable, exclusive, sub-licensable, limited rights
and license to sell, distribute, advertise, promote, and sub-license consumer
electronics products bearing Cinevision. Licensee agrees to sub-license
CineVision on a royalty-free basis to TTE Corporation (“TTE”) under a separate
letter agreement during the Term of this Agreement.

 

2                                          Trademark Usage

 

2.1                                 Markings: Licensee shall include all
notices, markings, and legend as required by applicable laws, rules or
regulations, or as reasonably requested in writing by Licensor, in order to give
appropriate notice of Licensor’s trademark rights.

 

2.2                                 applicable Laws: Licensee shall comply with
all applicable United States laws and other applicable laws, rules and
regulations related to advertising and promotions or otherwise in connection
with the Trademarks.

 

2.3                                 Licensor Ownership: Licensee acknowledges
and agrees that:

 

2.3.1                        the Trademarks, and all goodwill associated
therewith, are owned solely by Licensor; all use of the Trademarks shall inure
solely to the benefit of and be on behalf of Licensor;

 

2.3.2                        the license granted herein is not intended to be
and shall not be construed as an assignment to Licensee of any of Licensor’s
right, title or interest in the Trademarks; and nothing herein confers on
Licensee any right, title or interest in the Trademarks other than the limited
right to use the Trademarks in accordance with this Agreement;

 

2.3.3                        Licensee shall not knowingly do or cause to be
done. Or omit to do or be done, anything with the intention or impair the value
of the Trademarks, or any of the rights of Licensor in the trademarks;

 

2.3.4                        Licensor retains the right to use or to license the
use of the Trademarks for any business, goods or service, except specifically in
connection with the Licensed Products sold in the Territory as expressly
provided for in this Agreement;

 

2.3.5                        Upon termination of this Agreement, Licensee shall
cease use of the Trademarks, unless otherwise expressly permitted herein; and

 

--------------------------------------------------------------------------------


 

2.3.6                     Licensee’s foregoing acknowledgements, covenants and
agreements shall survive the termination of this Agreement for any reason.

 

2.4                                 Restrictions on License: Licensor grants no
rights to Licensee with respect to the trademarks other than those expressly
granted herein. Without limiting the foregoing, Licensee agrees that it shall
not directly or indirectly, at any time, anywhere in the territory:

 

2.4.1                        use any of the Trademarks in conjunction with any
products other than the Licensed products, unless Licensor grants prior approval
to Licensee on a case-by-case basis;

 

2.4.2                        use any of Licensor’s other trade names,
trademarks, service marks or trade dress, that is other than the Trademarks in
accordance herewith, unless Licensor grants prior approval to Licensee on a case
by case basis;

 

2.4.3                        use any of the Trademarks in or as a company name
or in combination with any other trade name, trademark, service mark or trade
dress unless approved in advance in writing by Licensor grants prior approval to
Licensee;

 

2.4.4                        use any trade name, trademark, service mark or
trade dress which is confusingly similar to, or which would dilute, any of the
Trademarks, unless Licensor grants prior approval to Licensee on a case-by-case
basis;

 

2.4.5                        use the Trademarks in any way that would be in
consistent with its use in connection with the Licensed Products;

 

2.4.6                        apply to register or own any registration of any of
the Trademarks, except in furtherance of the purposes of this agreement;

 

2.4.7                        assign or transfer this Agreement or any interest
in it in whole or in part without Licensor’s prior written approval, this
Agreement being personal to Licensee.

 

3                                          Enforcement

 

3.1                                 Third Party Actions: If Licensee learns of
any third party trade name, service mark, trademark or trade dress which is
likely to cause confusion with or to dilute any of the trademarks or of any
infringement by a third party of the Trademarks, Licensee shall promptly notify
Licensor in writing describing in reasonable detail such confusion, dilution, or
infringement of the Trademarks.

 

3.2                                 Licensor Bring Action: Licensor shall have
the right in its sole discretion to decide what action, if any, to take and
whether to institute and prosecute any actions or proceedings against such
confusion, dilution or infringement of the Trademarks. Licensor agrees to defend
and protect the trademarks.

 

--------------------------------------------------------------------------------


 

3.3                                 Licensee Bring Action: If Licensor elects
not to institute an action or proceeding, Licensee may do so only with the prior
written approval of Licensor, which shall not be unreasonably withheld, and if
Licensee is approved to bring an action or proceeding, Licensor agrees to assist
Licensee if requested and/or required to do so (as an indispensable party) in
such action or proceeding at licensee’s expense.

 

3.4                                 Joinder of Licensee: If Licensor elects to
institute and action or proceeding, it may do so in its own name alone or may
join Licensee as a party. In the event that Licensor elects to join Licensee as
a party, Licensee shall not object to such joinder and all costs associated with
Licensee’s joinder and participation in the action or proceeding shall be at
Licensor’s expense.

 

3.5                                 Cost of Litigation: except as set forth
herein, any litigation shall be prosecuted solely at the cost and expense of the
party initiating same, and all sums recovered, whether by settlement, judgment
or otherwise in excess of the amount of reasonable attorney fees and other
out-of-pocket expenses, may be retained by the party initiating the litigation.

 

3.6.1                        Assistance: Upon request of the party initiating
the litigation, and at its expense, the other party shall furnish all documents
and information, execute all papers, testify on all matters and otherwise
cooperate in prosecuting the litigation. During the term of this Agreement, and
at any time thereafter, Licensee will assist licensor at Licensor’s cost in
taking any action that may be reasonably necessary to secure, perfect, register,
maintain and defend Licensor’s right, title and interest in the Trademarks.

 

4.                                       License Fees and Payment

 

4.1                                 Payment of License fees: Licensee must pay
Licensor fees as outlined in Schedule C.

 

4.2                                 Records: Licensee shall maintain complete
and accurate books and record with respect to all of its activities under this
Agreement in accordance with customary accounting principles. Licensor and its
agents shall have the right at any time on at least forty-five (45) days notice
during the term of this Agreement to examine and copy such books, record,
correspondence, quotations, orders and other documents which pertain to the
fulfillment of Licensee’s obligations under this Agreement, as Licensor may deem
necessary or appropriate, at the location Licensee normally keeps such books and
records.

 

5.                                       Term and Termination

 

5.1                                 Term of Agreement.  This Agreement begins on
the Effective Date and shall continue until August 31, 2008 (“Term”), unless
either party gives written notice of its intention to terminate at least one
hundred eighty (180) days prior to the expiration of this Agreement. If this
Agreement is not terminated in accordance with its terms, it shall automatically
renew for subsequent two (2) year terms.

 

--------------------------------------------------------------------------------


 

5.2                                 Rights of Termination.  The following rights
of termination are without limitation of other rights provided elsewhere in this
Agreement or otherwise available to either party at law or in equity.

 

5.3                                 Termination by Licensor for Cause. Licensor
shall have the right to terminate this Agreement immediately upon written notice
to Licensee following the expiry of a thirty (30) day curative (for matters that
can be cured), in the event that Licensee:

 

5.3.1                        becomes insolvent, or makes an assignment for the
benefits of creditor, or am arrangement pursuant to any bankruptcy law, or if a
receiver is appointed for Licensee or for Licensee’s business;

 

5.3.2                        discontinues or dissolves its business; and

 

5.3.3                        is in material breach of any term of this Agreement
and such breach is not cured within a reasonably period of time and the Licensee
is proceeding diligently to cure such matter.

 

5.4                                 Post Termination.   Upon expiration or
termination of this Agreement, Licensee shall have no further right to use the
Trademarks, and shall have no further right to use the Trademarks, provided
however, that except for termination due to a material breach of this Agreement,
Licensee shall be entitled for a period not to exceed one-hundred and eighty
(180) days to continue sell in the normal course of business its inventory of
Licensed Products on hand or in process on the effective date of expiration any
where in the world, provided that all such Licensed Products and sales thereof
are subject to all the terms of this Agreement, including without limitation
Licensee’s payment of License Fees to Licensor

 

6                                          SUCCESSION

 

6.1                                 Successors and Assigns: This Agreement shall
be binding upon and inure to the benefit of Licensor, and, to the extent
permitted herein, its successors and assigns.

 

6.2                                 No Right to Transfer/Assignment: Nothing
herein shall be construed to limit the right of Licensor to transfer or assign
the Trademarks or this Agreement, provided that the transferee or assignee
agrees in writing to be bound by the terms and conditions of this Agreement and
provided further that Licensee does not exercise their right to terminate this
Agreement. Any attempted assignment by Licensee of the Trademarks shall be null
and void.

 

7                                          WARRANTIES

 

7.1                                 Licensor: Licensor warrants and represents
that:

 

7.1.1                        it has the right and authority to enter this
Agreement and grant the license granted herein;

 

--------------------------------------------------------------------------------


 

7.1.2                        it has not entered into any assignments, consents
or agreements with any third party in conflict with this Agreement;

 

7.1.3                        it has no actual knowledge that the Trademarks
infringe any valid right of any third party or that the Trademarks are infringed
by any third party; and

 

7.1.4                        to the best of its knowledge that the Trademarks
and any registrations thereof are valid, subsisting and enforceable.

 

7.2                                 DISCLAIMER: EXCEPT AS EXPRESSLY PROVIDED IN
THIS SECTION LICENSOR DISCLAIMS ANY AND ALL WARRANTIES OR REPRESENATIONS EXPRESS
OR IMPLIED, OR ORAL OR WRITTEN, INCLUDING, BUT NOT LIMINTED TO, WARRANTIES OR
REPRESNEATIONS WITH RESPECT TO THE TRADEMARKS OR CONDITIONS OF AUTHORITY, TITLE,
VALIDITY, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR ANY PURPOSE.

 

7.3                                 Licensee: Licensee represents and warrants
that it (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated; and 9b)
has full power and authority and the legal right to enter into this Agreement.
(c) is in compliance with all requirements of applicable law, except to the
extent that any noncompliance would not have an material adverse effect on the
properties, business, financial or other conditions of Licensee and would not
materially adversely affect Licensee’s ability to perform its obligations under
the Agreement.

 

8                                          NOTICE AND INDEMNITY

 

8.1.1                        Indemnification by Licensee. If legal action is
threatened or commenced against Licensor in connection with the Licensee’s use
of the Trademarks with Licensed Products sold by Licensee to third parties,
Licensor shall give immediate written notice thereof to Licensee. Licensee shall
defend, indemnify and hold Licensor, and its directors, officers and employees,
harmless against all claims, suits, costs, damage, liabilities, judgments,
attorney fees, settlement or expenses incurred or awarded, whether for product
liability, personal injury, patent infringement, misappropriation or otherwise,
arising out of or related to the manufacture, use, warranty, support, marketing,
sale or distribution of the Licensed Products (except and solely to the extent
that Licensor is obligated to indemnify Licensee pursuant to Section 8.2 below).
Licensee shall have the right to defend any such action or proceeding with
attorneys of its own choosing. Licensor shall give to Licensee control over the
defense or settlement of any claim giving rise to indemnity obligations under
this Section 8.1 and will reasonably cooperate with Licensee, at Licensee’s
request and expense, in the defense or settlement of such claim. Licensee will
not settle any claim in any manner which would give rise to any obligations on
Licensor, or restrict or diminish Licensor’s rights in any way, without
Licensor’s prior written content.

 

--------------------------------------------------------------------------------


 

8.2                                 LIMIATIONS ON LIABLITY

 

EXCEPT FOR LICENSEE’S BREACH OF SECTION 1 AND FOR EITHER PARTY’S INDEMNITY
OBLITGATIONS UNDER SECTION 8, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
LOST PROFITS OR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (HOWEVER
ARISING, INCLUDING NEGLIGENCE) ARISING OUT OT OR IN CONNECTION WITH THIS
AGREEMENT.

 

9                                          DISPUT RESOLUTION

 

9.1                                 General. Any controversy or claim arising
out of or relating to this Agreement, or breach thereof, shall be settled first,
by good faith efforts of the Parties to reach mutual agreement, and second, if
mutual agreements is not reached to resolve the dispute, by legal action in a
court of appropriate jurisdiction.

 

9.2                                 Injunctive Relief. The foregoing
notwithstanding, each party shall have the right to seek injunctive relief in an
applicable court of law or equity in the United States pending resolution of the
dispute in accordance with the foregoing.

 

10                                    GENERAL PROVISIONS

 

10.1                           Governing Law. This Agreement shall be governed
by and construed and enforced in accordance with the substantive laws of the
State of Arizona. The Parties expressly consent to exclusive venue and
jurisdiction f the federal or state courts located in Maricopa County, Arizona.

 

10.2                           Further Assurance. The Parties shall at their own
cost and expense execute and deliver such further documents and instruments and
shall take such other actions as may be reasonably required or appropriate to
carry out the intent and purposes of the Agreement.

 

10.3                           Severability. If any provision of this Agreement
is held to be invalid or unenforceable for any reason, the remaining provisions
will continue in full force without being impaired or invalidated in any way.

 

10.4                           No Waiver. A waiver of any breach of any
provision of this Agreement shall not be deemed a waiver of any repetition of
such breach or in any manner affect any other terms or conditions of this
Agreement.

 

10.5                           Amendments and Modifications. No addition to or
change in, or waiver of, the terms of this Agreement will be effective or
binding on either party unless reduced to writing and executed by both Parties.

 

10.6                           Headings. Section headings have been included in
this Agreement merely for convenience or reference. They are not to be
considered part of, or to be used in interpreting, this Agreement.

 

--------------------------------------------------------------------------------


 

10.7                           Independent Contractors. The Parties to this
Agreement are independent contractors, and no agency, partnership, joint venture
or employee-employer relationship is intended or created by this Agreement.
Neither Party shall have the power to obligate or bind the other party.

 

10.8                           Notice. All notices, requests, consents, demands,
instructions, approvals and other communications hereunder shall be in writing
and shall be validly given, made or served, if delivered personally or sent by
mail, recognized courier service, telex or telefax (confirmed by mail or
recognized courier service in the case of telefaxes), and shall be deemed
effective when actually received, as follows:

 

If to Licensee:

 

Opta Corporation

1350 Old Bayshore Highway, Suite 600

Burlingame, CA 94010

Fax: 650-579-3606

 

If to Licensor:

 

TCL Multimedia Technology Holdings Limited

13/F TCL Tower, 8 Tai Chung Road

Tsuen Wan, New Territories

Hong Kong,

 

10.9                           Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which shall be taken together and deemed to be one instrument. Execution by
facsimile is valid and binding provided that original copies are exchanged by
the parties within thirty (30) days after last transmission.

 

10.10                     Entire Agreement. This Agreement sets forth the entire
understanding and agreement of the Parties and supersedes any and all prior or
contemporaneous oral or written agreements or understandings between the Parties
as to the subject matter of this Agreement. Neither Party is relying upon any
warranties, representations, assurances or inducements not expressly set forth
herein.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TCL Multimedia Technology Holdings Limited:

Opta Systems, LLC dba GoVideo

By:

/s/ Stephen Chiang

 

By:

/s/ Vincent Yan

 

Printed Name: Stephen Chiang

Printed Name: Sean Wang

Title: Chief IP Counsel, TCL

Title: CEO

Date: 9/1/2005

Date: 8/31/2005

 

--------------------------------------------------------------------------------


 

Schedule A

 

The Trademarks

 

Trademark

 

Registration No.

 

 

 

GoVideo

 

1,667,512 (U.S.)

 

 

 

GoVideo

 

TMA572,314 (Canada)

 

 

 

GoVideo

 

650,832 (Mexico)

 

 

 

Rave-MP Media Player

 

2,556,602 (U.S.)

 

 

 

Rave-MP

 

Pending (U.S.)

 

 

 

Rave-MP

 

Pending (Canada)

 

 

 

Sensory Science

 

2,436,356 (U.S.)

 

 

 

Sensory Science

 

2,520,767 (U.S.)

 

 

 

Sensory Science

 

TMA571,712 (Canada)

 

 

 

Sensory Science

 

TMA571,705 (Canada)

 

 

 

California Audio Lab

 

2,647,714 (U.S.)

 

 

 

CineVision

 

Pending (U.S.)

 

Such other trademark registrations or trademark applications covering the
GoVideo, Sensory Science, Rave-MP, and California Audio Labs brands in North
America.

 

Schedule B

 

Licensed Products

 

Consumer Electronics Products.

 

--------------------------------------------------------------------------------


 

Schedule C

 

License Fees

 

License fees payable under this Agreement shall be as follows for all sales by
Licensee of Licensed Product supplied to third parties:

 

The royalty rate during the Promotional Period shall be 0.25% of the Net Selling
Price (“NSP”) per unit payable on a quarterly basis within thirty (30) days
after the completion of each calendar quarter. Licensor and Licensee agree in
the future to negotiate an amendment to this Agreement containing a revised
royalty rate to take effect by the conclusion of the Promotional Period
beginning on September 1, 2008.

 

--------------------------------------------------------------------------------